MEMORANDUM**
Ervin Amiel appeals his 27-month sentence imposed following his guilty-plea conviction for conspiracy to steal goods, possess stolen goods and engage in the interstate transportation of stolen property, in violation of 18 U.S.C. § 371. Amiel’s counsel filed a motion to withdraw as counsel of record and a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Amiel filed a pro se supplemental brief, and the government filed an answering brief.
Based upon our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that Amiel was sentenced within the terms of his plea agreement and has knowingly and voluntarily waived his right to appeal. See United States v. Nguyen, 235 F.3d 1179, 1182-83 (9th Cir.2000); United States v. Martinez, 143 F.3d 1266, 1270-72 (9th Cir.1998). We therefore lack jurisdiction over this appeal. See United States v. Vences, 169 F.3d 611, 613 (9th Cir.1999).
Accordingly, counsel’s motion to withdraw as counsel of record is GRANTED, and this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.